UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March15, 2017 AGILENT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-15405 77-0518772 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5301 Stevens Creek Boulevard, Santa Clara, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 553-2424 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of Agilent Technologies, Inc. (the “Company”) was held on March 15, 2017 (the “Annual Meeting”).A total of 277,199,900 shares of Common Stock, representing approximately 86% of the shares outstanding, were represented at the Annual Meeting.The voting results for each item of business properly presented at the Annual Meeting, as certified by the Company’s independent inspector of elections, are set forth below: Proposal No. 1 The election of three (3)directors for a term of three years. The individuals listed below received the affirmative vote of a majority of the votes cast by the shares present in person or represented by proxy and entitled to vote at the Annual Meeting, and were each elected to serve a three-year term. Name For Against Abstain Broker Non-Vote Heidi Kunz Sue H. Rataj George A. Scangos, PhD Directors James G. Cullen, Paul N. Clark, Robert J. Herbold, Koh Boon Hwee, Michael R. McMullen, Daniel K. Podolsky, M.D. and Tadataka Yamada, M.D. continued in office following the Annual Meeting. Proposal No. 2 The non-binding advisory vote to approve the compensation of the Company’s named executive officers was approved as set forth below. For Against Abstain Broker Non-Vote Proposal No. 3 The results of the non-binding advisory vote on the frequency of the stockholder vote to approve the compensation of the Company’s named executive officers were as set forth below. Every 1 Year Every 2 Years Every 3 Years Abstain Broker Non-Vote Proposal No. 4 The proposal to ratify the Audit and Finance Committee’s appointment of PricewaterhouseCoopers LLP as the company’s independent registered public accounting firm for the 2017 fiscal year, was approved as set forth below. For Against Abstain Broker Non-Vote (1) 0 Pursuant to the rules of the New York Stock Exchange, this proposal constituted a routine matter.Therefore, brokers were permitted to vote without receipt of instructions from beneficial owners. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGILENT TECHNOLOGIES, INC. By: /s/ P. Diana Chiu Name: P. Diana Chiu Title: Vice President, Assistant General Counsel and
